10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:19-cv-06166-RBL Document 7 Filed 12/06/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA

OCEANCONNECT MARINE UK LTD.,
Plaintiff,
Vv.

M/V COREFORTUNE OL (IMO No. 9511014), its
engines, tackle and apparel, etc.

Defendant IN REM.

 

 

IN ADMIRALTY

No. 3:19-cv-06166

ORDER AUTHORIZING
ARREST OF VESSEL

THIS MATTER came before this Court on Plaintiff OceanConnect Marine UK,

Ltd.’s (Plaintiff?) Emergency Motion to Issue Warrant for Arrest of Vessel. This Court has

reviewed the files and records herein, including specifically, Plaintiff's Emergency Motion to

Issue Warrant for Arrest of Vessel, supporting declaration of Mary C. Butler, and the Verified

Complaint and attached exhibits (Dkt. 1).

Being fully advised on this matter, this Court HEREBY FINDS that Plaintiff has an

action in rem against the Defendant Vessel M/V COREFORTUNE OL, IMO No. 9511014, in

the approximate amount as alleged, and that there is sufficient reason to believe that said

vessel is or will be within this district and the jurisdiction of this Court, that conditions for an

ORDER AUTHORIZING ARREST OF VESSEL — Page 1

Case No. 3:19-cv-06166

{293 18-00567750;1}

LE GROS BUCHANAN
& PAUL

4025 DELRIDGE WAY SW
SUITE 500
SEATTLE, WASHINGTON 98106-1271
(206) 623-4990

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:19-cv-06166-RBL Document 7 Filed 12/06/19 Page 2 of 2

action in rem appear to exist pursuant to Fed. R. Civ. P. Supplemental Rule C (3), it is

HEREBY ORDERED that the arrest of the vessel M/V COREFORTUNE OL, IMO No.

9511014 is authorized, and the Clerk of the Court is authorized to issue a warrant for arrest of

the vessel M/V COREFORTUNE OL, IMO No. 9511014.

—
DATED this 5 day of December 2019.

TT Co,

UNITED STATES DISTRICT COURT JUDGE

Presented by:
LE GROS BUCHANAN & PAUL

s/ Eric R. McVittie

s/ Mary C. Butler

Eric R. MeVittie, WSBA #20538
Mary C. Butler, WSBA #44855
4025 Delridge Way SW, Suite 500
Seattle, WA 98106-1271

Phone: (206) 623-4990

Fax: (206) 467-4828

Email: emcevittie(Wlegros.com
mbutler(@levros.com

 

Attorneys for Plaintiff OceanConnect Marine UK Ltd.

ORDER AUTHORIZING ARREST OF VESSEL — Page 2
Case No, 3:19-cv-06166
{29318-00567750;1}

LE GROS BUCHANAN
& PAUL

4025 DELRIDGE WAY SW
SUITE 500
SEATTLE, WASHINGTON 98106-1271
(206) 623-4990

 
